Case 4:20-cr-06031-SAB   ECF No. 22   filed 10/21/20   PageID.38 Page 1 of 5



                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Oct 21, 2020
                                                                       SEAN F. MCAVOY, CLERK




                                         4:20-CR-6031-SMJ-4
       Case 4:20-cr-06031-SAB         ECF No. 22   filed 10/21/20   PageID.39 Page 2 of 5




 1
 2
           The Grand Jury charges:
 3
 4                                          COUNT 1
 5         Beginning on or about a date unknown, but at least by on or about January 1,
 6
 7   2020, and continuing until on or about October 20, 2020, in the Eastern District of

 8   Washington, and elsewhere, the Defendants,                                        ,
 9
                                  ,                      , and CORA MAE DANLEY,
10
11   knowingly and intentionally combined, conspired, confederated and agreed
12
     together and with other persons, both known and unknown, to commit the
13
14   following offense: distribution of 100 grams or more of a mixture or substance
15   containing a detectable amount of heroin, a Schedule I controlled substance, in
16
17   violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(i); all in violation of 21 U.S.C. § 846.

18                                          COUNT 2
19
           On or about March 5, 2020, in the Eastern District of Washington, the
20
21   Defendant,                                    , did knowingly and intentionally
22
     distribute a mixture or substance containing a detectable amount of N-phenyl-N-
23
24   [1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl), a Schedule II controlled
25
     substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
26
27
28



     INDICTMENT – 2
       Case 4:20-cr-06031-SAB      ECF No. 22    filed 10/21/20   PageID.40 Page 3 of 5




 1                                        COUNT 3
 2
           On or about March 19, 2020, in the Eastern District of Washington, the
 3
 4   Defendants,                                   and                     , did
 5   knowingly and intentionally distribute a mixture or substance containing a
 6
 7   detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide

 8   (Fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C.
 9
     § 841(a)(1), (b)(1)(C).
10
11                                        COUNT 4
12
           On or about April 2, 2020, in the Eastern District of Washington, the
13
14   Defendants,                                   and                              , did
15   knowingly and intentionally distribute a mixture or substance containing a
16
17   detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide

18   (Fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C.
19
     § 841(a)(1), (b)(1)(C).
20
21                                        COUNT 5
22
           On or about May 13, 2020, in the Eastern District of Washington, the
23
24   Defendants,                                and CORA MAE DANLEY, did
25
     knowingly and intentionally possess with intent to distribute 100 grams or more of
26
27   a mixture or substance containing a detectable amount of heroin, a Schedule I

28   controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(i).



     INDICTMENT – 3
       Case 4:20-cr-06031-SAB     ECF No. 22    filed 10/21/20   PageID.41 Page 4 of 5




 1                                        COUNT 6
 2
           On or about May 13, 2020, in the Eastern District of Washington, the
 3
 4   Defendants,                               and CORA MAE DANLEY, did
 5   knowingly and intentionally possess with intent to distribute a mixture or substance
 6
 7   containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

 8   propanamide (Fentanyl), a Schedule II controlled substance, in violation of 21
 9
     U.S.C. § 841(a)(1), (b)(1)(C).
10
11
12
                   NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS
13
14         The allegations contained in this Indictment are hereby realleged and
15   incorporated by reference for the purpose of alleging forfeitures.
16
17         Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of

18   21 U.S.C. § 841(a)(1) as alleged in Counts 1-6 of this Indictment, the Defendants,
19
                                      ,                             ,                       ,
20
21   and CORA MAE DANLEY, shall forfeit to the United States of America, any
22
     property constituting, or derived from, any proceeds obtained, directly or
23
24   indirectly, as the result of such offense(s) and any property used or intended to be
25
     used, in any manner or part, to commit or to facilitate the commission of the
26
27   offense(s).

28



     INDICTMENT – 4
       Case 4:20-cr-06031-SAB      ECF No. 22    filed 10/21/20   PageID.42 Page 5 of 5




 1         If any forfeitable property, as a result of any act or omission of the
 2
     Defendant(s):
 3
 4         (a) cannot be located upon the exercise of due diligence;
 5         (b) has been transferred or sold to, or deposited with, a third party;
 6         (c) has been placed beyond the jurisdiction of the court;
 7         (d) has been substantially diminished in value; or
 8         (e) has been commingled with other property which cannot be divided
 9         without difficulty;
10   the United States of America shall be entitled to forfeiture of substitute property
11
12   pursuant to 21 U.S.C. § 853(p).

13         DATED this _____day of October, 2020.
14
15                                              A TRUE BILL
16
                                                __________________________
17                                              Foreperson
18
     _______________________
19   William D. Hyslop
20   United States Attorney
21
22   _______________________
23   Benjamin D. Seal
     Assistant United States Attorney
24
25
26
27
28



     INDICTMENT – 5
